DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-22 are objected to because of the following informalities:  
–The reference numbers in claims should be deleted.  Appropriate correction is required.

Priority
            Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).  However, it is noted that applicant has not filed a certified copy as required by 37 CFR 1.55.

	Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
         (b) CONCLUSION.—The specification shall conclude with one or more claims particularly          pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:

The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.

           Claims 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
-Claims 21, 22 recite “the pressure reduction device” which renders claim indefinite since there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or 	 available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 9, 11, 14-19, 21, 22 are rejected under 35 U.S.C. 102a1 as being anticipated by Baier et al. (US 2014/0013729). 
Regarding claims 1, 14, Baier discloses an exhaust emission control device, comprising: 
at least one exhaust gas line (2) (Fig. 1) configured to convey exhaust gases; 
a heated catalyst assembly (12, 13) (Fig. 1) configured to receive and react a portion of the exhaust gases with a fuel (fuel injector 14) (Fig. 1) supplied thereto, the heated catalyst assembly (12, 13) (Fig. 1) comprising a housing having an inlet (9) and an outlet (9.1) (Fig. 1), wherein: 

                        
    PNG
    media_image1.png
    459
    603
    media_image1.png
    Greyscale


Regarding claim 2, Baier discloses the exhaust emission control device according to claim 1, Baier further discloses wherein the heated catalyst assembly (12, 13) further comprises an electrically heatable support (see par. [0007]).

Regarding claim 3, Baier discloses the exhaust emission control device according to claim 1; Baier further discloses a perforated plate (not shown) (see par. [0046]) arranged on a first side of the heated catalyst assembly and configured to permit said portion of the exhaust gases to pass therethrough.

 Regarding claims 8, 9, Baier discloses the exhaust emission control device according to claim 1, Baier further discloses that a pressure reduction device (mixer 16) positioned in the exhaust gas line between the inlet (9) and the outlet (9.1) of the heated catalyst assembly (12, 13) (Fig. 5).

    PNG
    media_image2.png
    321
    446
    media_image2.png
    Greyscale


Regarding claim 11, Baier discloses the exhaust emission control device according to claim 1, Baier further discloses wherein the housing of the heated catalyst (12, 13) is external to the exhaust gas line (2) (see Fig. 1).

Regarding claim 15, Baier discloses a method of reducing nitrogen oxides in exhaust gases output by an internal combustion engine, the method, comprising:
providing an exhaust emission control device in accordance with claim 1;
reacting a fuel with a portion of said exhaust gases in the heated catalyst assembly (12, 13) (Fig. 1)  to create reaction products for heating exhaust gases flowing downstream in the exhaust gas line (2); and supplying the heated exhaust gases to said particulate filter (not shown) (see par. [0036]).


Regarding claims 16, 22, Baier discloses a method for exhaust emission control, wherein exhaust gas is supplied with at least one exhaust gas line to at least one particulate filter, the method comprising:
arranging a heated catalyst assembly (12, 13) (Fig. 1) upstream of the particulate filter (not shown) (see par. [0036]), the heated catalyst assembly (12, 13) having a housing (25) which has an inlet (9) and an outlet (9.1) (Fig. 1) and which is connected to the exhaust gas line (2) in such a way that a partial flow of the exhaust gas flowing in the exhaust gas line (2) is supplied through the inlet (9) into the housing and is discharged from the housing through the outlet (9.1) back into the exhaust gas line (2) downstream of the inlet (9) (Fig. 1);
supplying the heated catalyst assembly (12, 13) with fuel (fuel injector 14) (Fig. 1) and a portion of said exhaust gas, and at least partially reacting said fuel with said portion of the exhaust gas to create reaction products for heating exhaust gas flowing downstream in the exhaust gas line; and supplying the heated exhaust gas to the particulate filter (see par. [0036]).

Regarding claim 17, Baier discloses the method according to claim 16, Baier further discloses at least temporarily electrically heating a catalyst support (see par. [0007]) of the heated catalyst assembly (12, 13).

Regarding claim 18, Baier discloses the method according to claim 16, Baier further discloses in a first operating state, predominantly oxidizing the fuel with the exhaust gas; and
in a second operating state, predominantly reacting the fuel to form a reformate (see par. [0028]).

Regarding claim 19, the modified Baier discloses the method according to claim 16, Baier further discloses supplying said portion of the exhaust gas to the heated catalyst 

Regarding claim 21, the modified Baier discloses the method according to claim 16, 
Baier further discloses introducing said portion of said exhaust gas into the heated catalyst assembly (12, 13) upstream of a pressure reduction device (mixer 16) (Fig. 5) and discharging said reaction products from the heated catalyst assembly (12, 13) back into the exhaust gas line (2) downstream of the pressure reduction device (mixer 16) (Figs. 1, 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, 12, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (US 2014/0013729) in view of OKAMOTO et al. (US 2004/0178287)
               Regarding claim 4, Baier discloses the exhaust emission control device according to claim 3, Baier further teaches a fuel injector (14) (Fig. 2) arranged on a second side of the 
Okamoto teaches using a fuel injection plate (50) (Fig. 7) to inject fuel into a combustion chamber of an engine (see par. [0053, 0065]).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Baier by using the fuel plate as taught by Okamoto for forming a fuel spray in a desired shape and promoting atomization of fuel (see Okamoto, par. [0009]).

Regarding claim 5, the modified Baier discloses the exhaust emission control device according to claim 4, Baier further discloses the hydrocarbon injector (14) is connected to the fuel supply from which the diesel engine is also supplied (see par. [0028]), it is inherent that a pump configured to supply fuel to the heated catalyst assembly. 

Regarding claim 6, the modified Baier discloses the exhaust emission control device according to claim 4; Okamoto further teaches the fuel plate has a capillary transport arrangement configured to distribute fuel in a thin film over a surface of the fuel plate (see par. [0068, 0069]).

Regarding claim 12, Baier discloses the exhaust emission control device according to claim 1, Baier further discloses an electrically heatable support provided within the heated catalyst assembly (see par. [0007]), a perforated plate (not shown) (see par. [0046]) arranged on a first side of the heated catalyst assembly and configured to permit said portion of the exhaust gases to pass therethrough, a fuel injector (14) (Fig. 1) arranged on a second side of the heated catalyst assembly; and it is inherent that a pump configured to supply fuel to the heated catalyst assembly (since Baier discloses a hydrocarbon injector (14) is connected to the fuel supply from which the diesel engine is also supplied (see par. [0028]).

Okamoto teaches using a fuel injection plate (50) (Fig. 7) to inject fuel into a combustion chamber of an engine (see par. [0053, 0065]).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Baier by using the fuel plate as taught by Okamoto for forming a fuel spray in a desired shape and promoting atomization of fuel (see Okamoto, par. [0009]).

Regarding claim 13, the modified Baier discloses the exhaust emission control device according to claim 12, Baier further discloses a pressure reduction device (mixer 16) (Fig. 5) positioned in the exhaust gas line between the inlet (9) and the outlet (9.1) of the heated catalyst assembly (12, 13) (Fig. 1).

Regarding claim 20, Baier discloses the method according to claim 19, Baier further discloses applying the fuel to a fuel injector 14 (Figs. 1, 5) which is arranged on a second side of the heated catalyst assembly that is opposite to the first side where the perforated plate is arranged (see par. [0046]); however, Baier fails to disclose the fuel injector is a fuel plate.
Okamoto teaches using a fuel injection plate (50) (Fig. 7) to inject fuel into a combustion chamber of an engine (see par. [0053, 0065]).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Baier by using the fuel plate as taught by Okamoto for forming a fuel spray in a desired shape and promoting atomization of fuel (see Okamoto, par. [0009]).

Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (US 2014/0013729) in view of Clifton (US Patent 5,829,248).



Regarding claim 7, Baier discloses the exhaust emission control device according to claim 1, however, Baier fails to disclose an air supply device configured to supply ambient air to the heated catalyst assembly.
Clifton teaches that an air supply device (20) (Fig. 1) configured to supply ambient air to a catalyst assembly (24, 30)(see Fig. 1, col. 2, lines 45-49).

    PNG
    media_image3.png
    433
    559
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Baier by supplying ambient air to the catalyst assembly as taught by Clifton for assisting to atomization and creation of an easily ignitable fuel air exhaust gas mixture (see Clifton, col. 2, lines 45-49).

Regarding claim 10, the modified Baier discloses the exhaust emission control device according to claim 1; however, Baier fails to disclose wherein the housing of the heated catalyst 
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention, to modify Baier by using a burner including a catalyst arranged inside the exhaust gas line as taught by Clifton for easily retrofittable to exiting exhaust system and effectively eliminate all of particulate matter in the exhaust gas.

          Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30a.m. - 5:30p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPT©


/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747